         Case 1:20-cv-02262-EGS Document 82 Filed 11/01/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

THERESA RICHARDSON, et al.,                 )
                                            )
                      Plaintiffs,           )
                                            )
v.                                          )        Civil Action No. 20-cv-2262 (EGS)
                                            )
DONALD J. TRUMP, in his official            )
capacity as President of the United States, )
et al.,                                     )
                                            )
                      Defendants.           )
                                            )

                      PLAINTIFFS’ NOTICE OF PROPOSED ORDER

       Pursuant to the Court’s guidance at the hearing held earlier today, Plaintiff hereby submits

the attached Proposed Order. Plaintiff provided an initial draft of the Proposed Order to Defendants

at 7:18 pm. After 8:00 p.m., Defendants advised that they could not provide substantive feedback

until tomorrow, except to note that it is possible that certain language in the draft would be

confusing in light of earlier instructions issued to U.S. Postal Service personnel. Plaintiff

subsequently revised the draft to eliminate that language and hereby submit the revised version.

       As Plaintiff indicated during the hearing before the Court, this matter and the relief that

Plaintiff seeks—including clear directions to be provided to U.S. Postal Service processing

facilities tonight—are extremely urgent. Plaintiff is therefore compelled to submit the attached

revised Proposed Order, which tracks the testimony provided to the Court earlier today, without

waiting until tomorrow for further comments from Defendants.
        Case 1:20-cv-02262-EGS Document 82 Filed 11/01/20 Page 2 of 2




Dated: Washington, D.C.
       November 1, 2020

                                   Respectfully submitted,

                                   BERG & ANDROPHY

                                    /s/ David H. Berg
                                   David H. Berg
                                   (admitted pro hac vice)
                                   Joel M. Androphy
                                   D.D.C. Bar No. 999769
                                   James W. Quinn
                                   (admitted pro hac vice)
                                   Bronwyn M. James
                                   (admitted pro hac vice)
                                   120 West 45th Street, 38th Floor
                                   New York, NY 10036
                                   Tel: (646) 766-0073

                                   Attorneys for Plaintiffs

                                   OF COUNSEL:

                                   Kathryn Page Berg
                                   120 West 45th Street, 38th Floor
                                   New York, NY 10036
                                   (admitted pro hac vice)
                                   Tel: (646) 766-0073




                                      2
